FORM 10-Q SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly period ended September 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-9032 SONESTA INTERNATIONAL HOTELS CORPORATION (Exact name of registrant as specified in its charter) NEW YORK 13-5648107 (State or other jurisdiction or incorporation or organization) (I.R.S. Employer Identification No.) 116 Huntington Avenue, Boston, MA 02116 (Address of principal executive offices) (Zip Code) 617-421-5400 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that he registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer,a non-accelerated filer, or a smaller reporting company (as defined in Exchange Act Rule 12b-2); Large Accelerated Filer oAccelerated Filer oNon-Accelerated Filer oSmaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x APPLICABLE ONLY TO CORPORATE ISSUERS: Number of Shares of Common Stock Outstanding As of November 11, 2011 $.80 par value, Class A – 3,698,230 INDEX SONESTA INTERNATIONAL HOTELS CORPORATION Part I.Financial Information Page Item 1. Financial Statements (unaudited) Condensed consolidated balance sheets — September 30, 2011 (unaudited) and December 31, 2010 1 Condensed consolidated statements of operations — Three and nine-month periods ended September 30, 2011 and 2010 (unaudited) 3 Condensed consolidated statements of cash flows —Nine-month periods ended September 30, 2011 and 2010 (unaudited) 4 Notes to condensed consolidated financial statements — September 30, 2011 and 2010 6 Item 2. Management’s Discussion and Analysis of Results of Operations and Financial Condition — September 30, 2011 16 Item3. Quantitative and Qualitative Disclosure of Market Risk 24 Item4. Internal Controls and Procedures 25 Part II.Other Information 26 Signature page 27 Exhibits 31.(a), 31.(b), 31.(c) Certifications by the Company’s Chief Executive Officers and Vice President and Treasurer, as required by Rule 13a-14(a)/15d-14(a) of the Securities Exchange Act of 1934, as amended. Exhibit 32 Certification by Company Officers required by 18 U.S.C. Section 1350 (Section 906 of the Sarbanes-Oxley Act of 2002). Index Part I-Item 1.Financial Information SONESTA INTERNATIONAL HOTELS CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS September 30, 2011 (unaudited) and December 31, 2010 (in thousands) September 30, 2011 December 31, 2010 ASSETS Current assets: Cash and cash equivalents $ $ Restricted cash Accounts and notes receivable: Trade, less allowance of $1,766 ($1,103 at December 31,2010) for doubtful accounts Other, including current portion of long-term receivables and advances Total accounts and notes receivable Inventories Current deferred tax assets Prepaid expenses and other current assets Total current assets Restricted cash Long-term receivables and advances Deferred tax assets 68 Property and equipment, at cost: Land and land improvements Buildings Furniture and equipment Leasehold improvements Projects in progress Less accumulated depreciation and amortization Net property and equipment Other long-term assets $ $ See accompanying notes to condensed consolidated financial statements. 1 Index SONESTA INTERNATIONAL HOTELS CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS September 30, 2011 (unaudited) and December 31, 2010 (in thousands) September 30, 2011 December 31, 2010 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Current portion of long-term debt $ $ Accounts payable Advance deposits Accrued liabilities: Salaries and wages Rentals Interest Pension and other employee benefits Interest rate swap Income taxes Other Total accrued liabilities Total current liabilities Long-term debt Pension liability, non-current Other non-current liabilities Deferred tax liabilities Commitments and contingencies Stockholders’ equity: Common stock: Class A,$.80 par value Authorized10,000 shares Issued – 6,102 shares at stated value Retained earnings Treasury shares – 2,404, at cost ) ) Accumulated other comprehensive loss ) ) Total stockholders’ equity $ $ See accompanying notes to condensed consolidated financial statements. 2 Index SONESTA INTERNATIONAL HOTELS CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS(unaudited) (in thousands except for per share data) Three Months Ended September 30 Nine Months Ended September 30 Revenues: Rooms $ Food and beverage Management, license and service fees Parking, telephone and other Other revenues from managed and affiliated properties Total revenues Costs and expenses: Costs and operating expenses Advertising and promotion Administrative and general Human resources Maintenance Rentals ) Property taxes Depreciation and amortization Other expenses from managed and affiliated properties Total costs and expenses Operating income(loss) ) (9 ) Other income (deductions): Interest expense ) Interest income 70 Foreign exchange gain (loss) (2
